Citation Nr: 1727325	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO. 11-25 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an effective date earlier than April 14, 2009 for a grant of service connection for the right knee due to clear and unmistakable error (CUE) in a June 27, 1994 rating decision.

3. Entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Jaya A. Shurtliff, Esq. 


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1990 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2009, the RO denied service connection for a low back, left hand, and bilateral foot disorder. Although the Veteran initiated an appeal, he withdrew these claims from appellate consideration in  September 2011, prior to submission of a substantive appeal. 

The issue of entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's sleep apnea manifested in service, has continued since service separation, and is etiologically related to his active service.

2. In a June 1994 rating decision, the RO denied service connection for a right knee disability based on the evidence then of record and the applicable law. The Veteran did not initiate an appeal to this decision.


CONCLUSIONS OF LAW

1. Resolving all doubt in favor of the Veteran, the criteria for entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

3. The June 1994 rating decision denying entitlement to service connection for a right knee disability did not contain CUE. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The issue of service connection for sleep apnea has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

To the extent the Veteran is claiming clear and unmistakable error (CUE) in a prior rating decision, as a matter of law, the VCAA is not applicable to CUE petitions. See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002).

In earlier effective date cases, where service connection has been granted and an effective date assigned, VCAA notice under 38 U.S.C.A. § 5103 (a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The April 2009 letter that notified the Veteran of all five elements of service connection, informed him of the requirements to reopen a claim, and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claims satisfied the duty to notify. See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Service Connection for Sleep Apnea

The Veteran contends that his obstructive sleep apnea is a result of his active service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

The Veteran was diagnosed with obstructive sleep apnea in 2003. The evidence is at least in equipoise in showing a direct nexus between the Veteran's sleep apnea and his active service.

Upon VA examination in July 2012, a VA examiner opined that the Veteran's sleep apnea was related to his active service. Specifically, the examiner noted the occurrence of frequent insomnia, breath shortness, and snoring while on active duty. The examiner also noted the Veteran's separation examination which documented the Veteran's symptoms of sleep apnea. 

Although the October 2016 VA examiner opined that the Veteran's sleep apnea was less likely than not etiologically related to his active service, the examiner did not discuss the July 2012 VA examination, the Veteran's complaints of difficulty sleeping, shortness of breath, and snoring in service, or the Veteran's lay contentions that he experienced symptoms of obstructive sleep apnea since service. 
Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for sleep apnea have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

CUE

The Veteran separated from service in December 1993 and filed a claim of entitlement to service connection for a right knee disability in January 1994. The RO denied service connection for the Veteran's claimed disability on June 27, 1994. The rating decision was not appealed by the Veteran, and no new evidence pertinent to his claim of entitlement to service connection for a right knee disability was received by VA within one year of the June 27, 1994 rating decision. Therefore, this decision is final. 38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). The Veteran filed to reopen his claim in April 2009, and was granted service connection for his right knee, effective April 14, 2009. However, the Veteran contends he is entitled to an earlier effective date due to CUE the RO "failed in the duty to assist" him by not providing him with a VA examination prior to the June 27, 1994 rating decision.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105 (a) (2016).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error. Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993). In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different. Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In a petition for revision under CUE, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated." Crippen v. Brown, 9 Vet. App. 412, 418 (1996). Also, for a petition of CUE to be reasonably raised, the applicant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made. Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993). Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." Fugo, 6 Vet. App. at 43-44. Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE. Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A CUE assertion "is not a generalized assertion of entitlement to benefits. Rather, it is an assertion that the [Board] committed a particular clear and unmistakable error." Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001). Each theory of CUE is an entirely separate and distinct claim. See id.at 1362. "Under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again.'" Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)).

The June 1994 rating decision does not contain CUE. CUE may only be granted on the basis of errors of fact or law. The breach of the duty to assist in development of the claim cannot serve as a basis for claiming CUE. Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Crippen, 9 Vet. App. at 424; Caffrey, 6 Vet. App at 383-84. The Veteran's contentions, based on a failure in the duty to assist in providing a VA examination, cannot be used as a basis for a valid CUE claim.

The Veteran's claim for entitlement to an effective date earlier than April 14, 2009, for a grant of service connection for a right knee disorder due to CUE in a June 27, 1994 rating decision must be denied.


ORDER

Service connection for sleep apnea is granted.

An effective date prior to April 14, 2009 for service connection of the right knee is denied. 




REMAND

Due to recently-issued caselaw, the Board must remand the claim for entitlement to an increased disability rating for a left knee disorder. In Correia v. McDonald, 28 Vet. App. 158, 168 (2016), the Court of Appeals for Veterans Claims (Court) held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." The Court further stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59." Id. at 169-70. 

The final sentence of 38 C.F.R. § 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In review of the October 2016 VA examination report, it is unclear whether the VA examiner tested the left knee disability for pain on both active and passive motion, and in both weight-bearing and non-weight-bearing conditions. Thus, a remand is required for a new examination.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for a VA orthopedic examination to determine the severity of the left knee disability. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she must provide a detailed explanation for why the testing could not, or should not, be accomplished. 

In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. 

The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation for why the assessment could not be accomplished.




The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation for why the opinion could not be accomplished.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


